Order unanimously reversed, on the law, without costs, and matter remitted to Erie County Family *757Court for a hearing, in accordance with the following memorandum: While it was not an abuse of discretion to award counsel fees to petitioner based on the relative financial circumstances of the parties (see, Matter of Kwit v Kwit, 91 AD2d 1175), it was an abuse of discretion to award the amount of counsel fees requested, without affording respondent the opportunity to elicit further information on the reasonable value of those services (see, Weinberg v Weinberg, 95 AD2d 828, 829). (Appeal from order of Erie County Family Court, Killeen, J. — counsel fees.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Pine, JJ.